DETAILED ACTION

Allowable Subject Matter
Claims 1-19 are allowed.
The arts of record used as the basis for the previous rejection, U.S. Patent Application Publication No. 2019/0082058 to Aoki (“Aoki”), U.S. Patent Application Publication No. 2014/02866354 A1 to Van De Poet et al. (“Poet”), and U.S. Patent Application Publication No. 2017/0108844 A1 to Drouot et al. (“Drouot”) do not expressly teach or render obvious the invention as recited in independent claims 1, 9 and 17.

The following is an examiner’s statement of reasons for allowance: 
As to claim 1, Amended Claim 1 is patentably distinguishable over the cited art for at least the reason that it recites. For example, the cited prior art does not teach the combination of elements as recited in the claims.  For example, the cited prior art does not teach the combination of a network interface which is used for data connections to a plurality of multifunction peripherals where a processor is used to subscribe to a device status messaging service published by each of the multifunction peripherals, register a message queue of each multifunction peripheral as a client; and periodically receive, according to each subscription, published, batched device state data corresponding to a state of each multifunction peripheral into an associated message queue.  Further 
As to claim 9, similar reasons as stated for claim 1.
As to claim 17, Amended Claim 17 is patentably distinguishable over the cited art for at least the reason that it recites. For example, the cited prior art does not teach the combination of elements as recited in the claims.  For example, the cited prior art does not teach the combination of a service bus that includes a plurality of elements such as a processor; memory; and a network interface, and where the processor is shown to be able to subscribe to a device messaging service for device status changes published by each of a one or more .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687.  The examiner can normally be reached on Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAYLOR A ELFERVIG/Primary Examiner, Art Unit 2445